El Juez Asociado Señor Todd, Jr.,
emitió la opinión del tribunal.
El apelante fue declarado culpable por la' Corte de Dis-trito de Ponce de un delito de calumnia e injuria y senten-ciado a pagar una multa de cincuenta dólares. En este re-curso alega que la corte inferior erró: 1, al declarar sin lu-gar la excepción perentoria basada en la falta de becbos en la denuncia para constituir el delito imputado y 2, al decla-rar culpable al acusado basándose en una prueba insuficiente.
 En la denuncia en este caso se alegó que el acusado “ilegal, voluntaria y maliciosamente, y en ocasión de celebrarse un mitin público, pronunció las siguientes palabras: ‘El Gobernador de Puerto Rico, Rexford Guy Tug-'well, se vendió con Luis Muñoz Marín por un cheque de $1,835, sin haberlo trabajado’, imputando en tal forma a dicho Gobernador Rexford G. Tugwell de Puerto Rico, falsa, y maliciosamente y públicamente, la comisión de un hecho constitutivo de delito, todo a sabiendas de su falsedad y en descrédito y menosprecio de'dicho funcionario.”
Interpretando el alcance y aplicación de las secciones 1, 2 y 3 de la ley de 9 de marzo' de 1911 para definir y casti-gar el delito de calumnia e injuria1 claramente dijo esta corte, desde el año 1914, en el caso de El Pueblo v. García, 21 D.P.R. 163, 168, lo siguiente:
“La ‘expresión calumniosa’ a que hace referencia la sección 3, deberá contener, desde luego, palabras que sean calumniosas de acuerdo con una u otra de las definiciones dadas a dicha frase en *360las secciones 1 y 2, pues de otro modo no será calumniosa. Que nin-guna imputación, por falsa y maliciosa que sea puede constituir calumnia con arreglo a la sección 1, a menos que el cargo imputado fuere ]a comisión de algún hecho constitutivo de delito, es una cues-tión que no admite discusión alguna. Es asimismo evidente que la sección 2 se refiere únicamente a ‘un relato’ (tale), (el testo cas-tellano de la ley dice ‘toda palabra’), o ‘informe’ (report'), (en la edición castellana ‘concepto’), y no puede ser considerada dicha sec-ción m'ediante un esfuerzo de imaginación, de conformidad con nin-guna regla de interpretación que pueda ser susceptible de aplicación al interpretarse un estatuto penal, como que comprende alguna pala-bra o combinación de palabras que no sean equivalentes a ‘un relato’ (tale) o ‘informe’ (report), por mucho que dicha palabra o frase tienda a perjudicar el honor, reputación o méritos de una persona natural o institución social.”
Que la denuncia en el caso de autos está predicada en la sección primera de la ley no cabe duda alguna ya que ex-presamente én ella se dice que las palabras que pronunció el acusado en un mitin público y que se estimaron calum-niosas por el policía denunciante imputaron al Gobernador ■“la comisión de un hecho constitutivo de delito”. Como hemos visto, las palabras, nervio de la denuncia, son las si-guientes: “El Gobernador de Puerto Rico Rexford Guy Tugwell se vendió con Luis Muñoz Marín por un cheque de $1,835, sin haberlo trabajado”.
Somos de opinión que estas palabras tendían a imputar la comisión de un delito de soborno. En el concepto general y corriente que tiene la imputación que se hace a un funcio-nario público el hecho de haberse “vendido” equivale a de-cir que ha sido sobornado.
En el caso de Pueblo v. Cupril, 57 D.P.R. 117, las pala-bras que se alegaron ser calumniosas al ser pronunciadas por el acusado en un mitin público .y dirigidas a un miem-bro de la Asamblea Municipal de Mayagüez fueron las si-guientes: “Que el señor Antonio Soto se había vendido con el Senador Valdés por"una mueblería que le había puesto en la Calle Libertad” y esta corte resolvió que la denuncia *361aducía hechos suficientes porque las palabras pronunciadas significan ‘ ‘ que el asambleísta ha vendido su libertad de pen-samiento y acción como miembro de la Asamblea Municipal; en otras palabras que ha aceptado un soborno”.
En igual forma imputarle al Gobernador de Puerto Rico que '“se vendió” por una cantidad de dinero con el Pre-sidente del Senado significa que el Gobernador vendió su libertad de pensamiento y acción como j.efe de la rama eje-cutiva del Gobierno de Puerto Rico, en otras palabras que aceptó un soborno.
No se cometió, pues, el primer error imputado y tampoco el segundo pues la prueba de cargo a la que dió crédito la corte inferior, es suficiente para sostener los hechos alega-dos ,en la denuncia.

Debe confirmarse la sentencia apelada.